Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(B) OR 12(G) OF THE SECURITIES EXCHANGE ACT OF 1934 CITIZENS REPUBLIC BANCORP, INC. (Exact name of registrant as specified in its charter) Michigan 38-2378932 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 328 South Saginaw Street Flint, Michigan 48502 (810) 257-2506 (Address of Principal Executive Offices) Name of Each Exchange on Which each Title of Each Class to be so registered class is to be Registered: Contingent Convertible Perpetual Non-Cumulative Preferred New York Stock Exchange Stock, Series A If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. þ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. ¨ Securities Act registration statement file number to which this form relates: Registration No. 333-137490 Securities to be registered pursuant to Section 12(g) of the Act: None Item 1.Description of Registrants Securities to be Registered. The description of the Contingent Convertible Perpetual Non-Cumulative Preferred Stock, Series A, no par value and $50 liquidation preference per share (the Series A Preferred Stock), of Citizens Republic Bancorp, Inc., a Michigan corporation (Citizens), to be registered hereunder, is contained in the section captioned Description of the Preferred Stock in the Prospectus Supplement, dated June 5, 2008, as filed with the Securities and Exchange Commission (the Commission) on June 6, 2008 pursuant to Rule 424(b)(2) under the Securities Act of 1933, as amended, to the prospectus included in the Registration Statement on Form S-3 (No. 333-137490) of Citizens, as filed with the Commission on September 21, 2006, and each of those sections is incorporated herein by reference. Item 2. Exhibits. The following exhibits are filed as part of this registration statement on Form 8-A. 3.1 Amended and Restated Articles of Incorporation of Citizens Republic Bancorp, Inc. (incorporated by reference from Exhibit 3.1 of Citizens Form 8-K filed May 30, 2008). 3.2 Amended and Restated Bylaws dated as of January 24, 2008 (incorporated by reference from Exhibit 3.1 of Citizens Form 8-K filed January 30, 2008). 3.3 Certificate of Designations relating to the Contingent Convertible Perpetual Non-Cumulative Preferred Stock, Series A (incorporated by reference from Exhibit 3.1 of Citizens Form 8-K filed June 11, 2008). SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, its duly authorized officer. Date: June 11, 2008 CITIZENS REPUBLIC BANCORP, INC. By: /s/ Thomas W. Gallagher Name: Thomas W. Gallagher Title: General Counsel & Secretary EXHIBIT INDEX Exhibit No. Description of Exhibit 3.1 Amended and Restated Articles of Incorporation of Citizens Republic Bancorp, Inc. (incorporated by reference from Exhibit 3.1 of Citizens Form 8-K filed May 30, 2008). 3.2 Amended and Restated Bylaws dated as of January 24, 2008 (incorporated by reference from Exhibit 3.1 of Citizens Form 8-K filed January 30, 2008). 3.3 Certificate of Designations relating to the Contingent Convertible Perpetual Non-Cumulative Preferred Stock, Series A (incorporated by reference from Exhibit 3.1 of Citizens Form 8-K filed June 11, 2008).
